Citation Nr: 1811007	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2012 Statement of the Case, the Veteran was denied the claims of service connection for bilateral carpal tunnel syndrome, depression, sarcoid tumor, right leg condition, left foot condition, right foot condition, right knee condition, left shoulder condition, right shoulder condition, lower back or lumbar spine condition, migraine cephalgia, degenerative changes of the cervical spine, degenerative joint disease of the lower extremities, chronic obstructive pulmonary disease, sinusitis, the claim of an increased evaluation of residual injury to right ankle, and the claims of entitlement to individual unemployability and special monthly compensation based on aid and attendance.  

However, in his January 2013 substantive appeal, the Veteran only listed the claims of service connection for bilateral carpal tunnel syndrome and depression.  As such, those are the only claims currently before the Board.


FINDINGS OF FACT

1.  A February 2008 rating decision denied service connection for depression; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one-year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is cumulative and redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  The probative, competent evidence is against a finding that the Veteran's carpal tunnel syndrome is related to active duty service or to another service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a depressive disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran's original claim seeking compensation for depression was denied in a February 2008 rating decision because, at the time of the Veteran's claim, the evidence did not demonstrate a nexus between the Veteran's military service and his depression.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence that has been received since the February 2008 rating decision includes private mental health and brain treatment records from the University of Florida Health Shands Hospital and mental health treatment records furnished by the Social Security Administration (SSA).  

The Board finds that the evidence added to the record since the February 2008 rating decision is not new and material.  The Veteran was previously denied service connection for a depressive disorder because the condition was found not to be etiologically related to active service.  The Veteran has not provided evidence that shows his condition is related to active service or that he experienced symptoms within one year of separation from active service.  Additional medical records only show ongoing mental health treatment.  These records do not serve to support the Veteran's claim, and additional medical records showing treatment for a current disability do not relate any current diagnosis to active service.  Thus, they are cumulative and redundant of the evidence previously considered by VA.  No additional evidence showing a relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a depressive disorder is not warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a current diagnosis of carpal tunnel syndrome that is etiologically related to service.

Service treatment records note a fractured right hand in August 1990, while the Veteran was in service.  However, since service, the record reveals no competent evidence of a nexus between the Veteran's carpal tunnel syndrome and his period of service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As discussed below, the Veteran has alleged different in-service incurrences as the etiology of his currently diagnosed carpal tunnel syndrome.  The Veteran has indicated that he has struggled with grip strength and pain since 1984, when he was on active duty and assigned to repair and maintenance of B-52 flight simulators.  In an August 2017 substantive appeal, he described experiencing "definitive weakness" in his hands, which he stated came from repetitive use in maintaining the B-52 flight simulator.

The Veteran underwent a VA examination in September 2010, during which the Veteran noted a diagnosis of carpal tunnel syndrome.  However, the examiner opined that the Veteran's diagnosis was not the same or a result of the fractured right hamate or abrasion of both hands that he incurred in service.  The examiner rationalized that there is no medical nexus between carpal tunnel syndrome and fractures or abrasions, and there is no evidence that the Veteran incurred carpal tunnel syndrome while in service.

The Veteran underwent a VA hand and finger examination in May 2012 during which the examiner noted a diagnosis of residuals, right hand surgery with scar, from May 2009.  The Veteran described an onset of 1983 where he electrocuted his right hand while working on equipment.  His hand was not treated until 2009, when he had carpal tunnel release surgery.  The examiner noted the service treatment records to be silent for in-service treatment.  Imaging studies revealed arthritis in the right hand.  Diagnostic test findings showed distal joint spaces and carpal phalangeal joints to be intact with mild degenerative changes of the middle interphalangeal joint of the right hand.  However, the examiner did not opine regarding the etiology of the Veteran's carpal tunnel syndrome.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral carpal tunnel syndrome.  The evidence supports that his currently diagnosed carpal tunnel syndrome is not related to his in-service fractured right hand, and there is no medical evidence of record linking the Veteran's condition to his time repairing and maintaining B-52 flight simulators, to include a 1983 electrocution.

The Board accords great probative weight to the September 2010 VA examiner's opinion.  This opinion is highly persuasive as it is predicated on a thorough review of the record, to include the Veteran's contentions, as well as his entire medical history.  The opinion considered and discussed the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake at 295.

VA treatment records were received and suggested ongoing carpal tunnel syndrome in his right wrist, including a 2009 carpal tunnel release procedure.  However, there was no medical evidence submitted to support that the Veteran's carpal tunnel syndrome had its onset during or was otherwise related to service.

The Veteran submitted an August 2017 substantive appeal in which he restated his contention.  He reported he was injured in service repairing B-52 flight simulators.  However, as noted above, the Veteran is a layperson and an etiology opinion with regard to carpal tunnel syndrome requires a medical professional.  See Jandreau, 492 F.3d at 1372.  Accordingly, the lay evidence related to the carpal tunnel condition is afforded less probative weight than the VA medical opinions.

The Board finds that the evidence does not support that the Veteran's carpal tunnel syndrome had its onset during, or is otherwise related to, service.  The current condition is not found to have a connection to the Veteran's reported in-service right hand fracture, or to his work with B-52 flight simulators, or to an episode during which he was electrocuted.  Thus, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; therefore, service connection is not warranted for carpal tunnel syndrome.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).





ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a depressive disorder and the appeal is denied.

Service connection for carpal tunnel syndrome is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


